DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered. 
Priority
	This application claims foreign priority to 2014-029933, filed 02/19/2014.

Status of Claims
	Claims 1, 3, 5, and 6 are pending.
	Claims 2 and 4 have been cancelled.

Election/Restrictions
Applicant elected Species 1 (Figure 3) with traverse on 08/02/2021.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is unclear what the scope of “rod-like shape” is when describing the tips portions and base end portion of the elected embodiment.  The elected embodiment (Figure 3) does not appear to show the base end portion or plurality of tip portions with rod shapes like other embodiments.  It appears that the struts making up the stent frame of the elected embodiment are flat and not rod shaped or rod like. The applicant refers to Figures 31-32D and page 34 of the original disclosure for support of these new limitations.  The examiner recognizes that page 34 identifies the claimed structures and uses the term rod like, but these figures are not part of the elected embodiment.  Additionally these figures show an elongated end 25/27, but these portions are not rod-like in shape.  It is a blunted or flattened protrusion not a cylinder or rod like.  Figures 39 and 30 also show elongated portions best in another perspective.  These portions are clearly flat, which does not lend themselves being called “rod-like”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (Beach) US 2009/0036976 A1 in view of Wainwright et al (Wainwright) US 2012/0245671 A1.  
Beach discloses the invention substantially as claimed being a method for capturing thrombus comprising the steps of pushing a stent out of a catheter inside a blood vessel (balloon used to push stent out of catheter [0052]) and capturing thrombus (expansion within a narrowed vessel with capture thrombus between the stent and blood vessel [0005] [0053]).
The stent of Beach comprises a plurality of wavy-line pattern bodies (defined by a zigzag strut 502, 2 curved struts 507, and a second zigzag strut 502) each having a wavy-line pattern (Figure 1) and arranged side-by-side in an axial direction of the stent; and a plurality of curved connection elements 507 arranged to apices (the applicant’s amendment make it clear this only requires some but not all apices) of the adjacent pair of wavy-line pattern bodies and extending in a spiral manner around an axis of the stent (Figure 1).  
The plurality of wavy-line pattern bodies of Beach are arranged in a circular direction that is inclined (slanted forward) by an inclination with respect to a circumferential direction (tangent to the circumference) perpendicular to a direction of a longitudinal axis of the stent in a deployed state of the stent (Figure 1).
	However, Beach does not disclose the guidewire connection or rod-like portions.
	Wainwright teaches the use of stents comprising a base end with a narrowed portion (Figure 7 Right Side) and an opposing end with a plurality of tip portions (Figure 7 left Side) with rod-like shapes in the same field of endeavor for the purpose of coupling to the delivery device and aiding with insertion into the vessel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the base end of the stent of Beach to be tapered into a rod-like shape and to include rod like shaped tips on the opposing end of the stent as taught by Wainwright in order to provide the operator with increased control over the stent during insertion and implantation.
In regards to the requirement for the guidewire to be coupled to the stent, the examiner is considering the longer strut wires on the right side of Figure 7 to read upon a guidewire.



Allowable Subject Matter
Claims 5 and 6 are allowed.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.  The applicant broadly argues that Beach fails to anticipate the new amendments, but fails to point out any specifics.  This is not persuasive because the art rejection has been modified to include the teachings of Wainwright, which anticipate the guidewire and rod-like structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774